t c memo united_states tax_court john t minemyer petitioner v commissioner of internal revenue respondent docket no 17269-11l filed date john t minemyer pro_se dennis richard onnen for respondent memorandum opinion paris judge this case is before the court on respondent’s motion for summary_judgment filed under rule pursuant to sec_6320 and sec_1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules of continued d petitioner seeks judicial review of respondent’s determination to proceed with the collection of petitioner’s tax_liability by lien and by levy for the reasons stated herein the court will grant respondent’s motion for summary_judgment as to the determination sustaining the lien and shall dismiss for lack of jurisdiction as to the levy background in petitioner pleaded guilty to tax_evasion under sec_7201 for tax years and and was sentenced to months in prison on date before going to prison petitioner filed his federal_income_tax return and reported on the return that his address was in mills wyoming wyoming address petitioner did not pay his self-reported tax_liability and on date his unpaid tax_liability plus penalties and interest were assessed on date petitioner began his one-year sentence at the u s penitentiary in florence colorado florence colorado address continued practice and procedure 2united states v john t minemyer no 08-cr-160-msk d colo date termination judgment entered 3petitioner claims that he was required to file his return as part of his plea agreement and in order to receive a more lenient sentence on date respondent sent petitioner by certified mail a final notice_of_intent_to_levy and notice of your right to a hearing levy notice regarding his unpaid federal_income_tax for respondent used the wyoming address on date respondent was notified that the levy notice was refused or not claimed shortly thereafter on date petitioner’s address in respondent’s records was updated to an address in colorado springs colorado colorado springs address respondent did not reissue or resend the levy notice on date respondent issued a notice_of_levy to petitioner’s bank in date petitioner received a copy of the notice_of_levy from a former girlfriend it was the first time he was aware of the levy on date respondent sent petitioner by certified mail a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 4petitioner contends that he never changed his address with the internal_revenue_service irs on hi sec_2002 and federal_income_tax returns also filed in petitioner had used the colorado springs address 5the notice_of_levy demanded that the bank transfer dollar_figure petitioner’s outstanding tax_liability plus penalties and interest to the department of the treasury internal_revenue_service in response to the levy the bank withdrew dollar_figure plus a dollar_figure processing fee from petitioner’s account 6petitioner’s address on his bank account was the same wyoming address reported on his return the bank sent a copy of the notice_of_levy to petitioner’s wyoming address which was then received by petitioner’s former girlfriend and forwarded to him in prison lien notice to the colorado springs address petitioner’s former spouse who resides at the colorado springs address forwarded the lien notice to him on date petitioner submitted a request for a collection_due_process_hearing cdp hearing for both the levy and lien notices he claimed among other things that he did not owe tax for because he had four years of losses that would offset his tax_liability petitioner’s address on the cdp hearing request was in springfield missouri and respondent updated petitioner’s address of record accordingly by the end of date petitioner was released from prison before the hearing the settlement officer for respondent’s office of appeals appeals requested that petitioner provide among other things a completed form 433-a collection information statement for wage earners and self-employed individuals and signed income_tax returns for through the settlement officer informed petitioner that if he intended to file an amended_return for he had to do so before the hearing in addition the settlement officer reminded petitioner that he had to file all outstanding federal_income_tax returns to be eligible for alternative collection methods such as an offer-in-compromise petitioner sent the settlement officer a form 433-a7 with bank statements attached but did not file an amended_return for or income_tax returns for through on date the settlement officer held a telephone hearing with petitioner that covered the lien and levy notices because the settlement officer determined that petitioner’s hearing request was timely for the lien notice but was late for the levy notice petitioner received a cdp hearing for the former and an equivalent_hearing for the latter during the hearing the settlement officer allowed petitioner to discuss his underlying liability for petitioner claimed that he had heavy losses that would offset his tax_liability but he did not provide the settlement officer with an amended_return for or documentation supporting his losses according to petitioner he could neither afford to hire a return preparer nor was qualified to prepare an amended_return petitioner also disputed the settlement officer’s determination that his cdp hearing request for the levy notice was untimely petitioner argued that respondent did not properly notify him of notice_and_demand for payment and the 7the form 433-a was dated date and listed an address in kimberling city missouri at his cdp hearing petitioner agreed that the correct date for the form 433-a was date intent to levy similarly petitioner argued that the lien notice was improperly sent to the colorado springs address when the discussion turned to collection alternatives petitioner insisted that he had no income or assets to pay his outstanding tax_liability or to pay an accountant to prepare his outstanding returns the settlement officer noted that according to information statements sent to the irs petitioner received income during through also in his form 433-a petitioner listed his income as dollar_figure and total living_expenses of dollar_figure and reported that he was a self-employed consultant earning approximately dollar_figure per hour the settlement officer advised petitioner that if he did not have the financial means to prepare his returns he could self-file and seek assistance from a low-income tax clinic or the irs the settlement officer further advised petitioner that he would be ineligible for collection alternatives if he did not file his outstanding returns on date appeals sent petitioner a decision letter concerning equivalent_hearing under sec_6320 and or decision letter upholding the levy notice and the subsequent levy appeals also issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or 8petitioner filed a patent infringement claim against a distributor who purportedly copied his patented product because of purported patent infringement petitioner maintains that he is destitute notice_of_determination upholding the lien notice petitioner timely filed a petition with the court discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment only if there is no genuine dispute as to any material fact rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party must prove that no genuine dispute as to any material fact exists and that he is entitled to judgment as a matter of law 115_tc_554 in deciding whether to grant summary_judgment the court considers the facts and the inferences drawn from the facts in a light most favorable to the nonmoving party see id the nonmoving party however may not rest upon the mere allegations or denials of such party’s pleadings but must set forth specific facts showing that there is a genuine dispute for trial rule d see 133_tc_237 i jurisdiction neither petitioner nor respondent has moved or argued that the court lacks jurisdiction however to the extent that petitioner is seeking review of the decision letter pursuant to sec_6330 the court must address whether it has jurisdiction the tax_court is a court of limited jurisdiction and may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 117_tc_122 in certain circumstances a decision letter issued to the taxpayer in response to a timely request for a collection hearing may be treated as a notice_of_determination conferring jurisdiction to the court under sec_6330 see eg 119_tc_252 the issuance of a notice_of_determination for a proposed levy requires the commissioner to send notice_of_intent_to_levy to the taxpayer sec_6331 and a written notice to the taxpayer of his or her right to a hearing sec_6330 the taxpayer must request an administrative hearing within days of receiving the notice sec_6330 therefore the court may lack jurisdiction with respect to the levy notice if petitioner never received a valid notice_of_intent_to_levy or petitioner filed his cdp hearing request after the 30-day period see eg 116_tc_255 although both would result in dismissal with respect to the levy notice dismissal on the grounds that petitioner never received a valid notice_of_intent_to_levy would affect whether respondent can proceed with collection see id sec_6330 provides that the commissioner must deliver the notice_of_intent_to_levy and the taxpayer’s right to a hearing by giving the notice to the taxpayer in person leaving the notice at the dwelling or usual place of business_of_the_taxpayer or sending the notice by certified or registered mail to the taxpayer’s last_known_address respondent sent the levy notice by certified mail to petitioner’s purported last_known_address the wyoming address as a general_rule a taxpayer’s last_known_address is the address shown on his or her most recently filed tax_return sec_301_6212-2 proced admin regs if however the commissioner becomes aware of a different address he may not rely on the address listed on the last filed tax_return but must exercise reasonable care and diligence to ascertain and mail the notice to the taxpayer’s correct address 83_tc_626 when determining whether the commissioner mailed a notice to a taxpayer’s last_known_address the relevant inquiry is what the commissioner knew at the time the notice was issued attributing to him information which he knows or should know rather than what may in fact be the taxpayer’s most current address id buffano v commissioner tcmemo_2007_32 in cases of a taxpayer’s incarceration the court has held that the commissioner is entitled to treat an address given in the return most recently filed as the last_known_address even if the commissioner has some knowledge of the incarceration absent clear and concise notification by the taxpayer that the place of incarceration or some other address should be used see broomfield v commissioner tcmemo_2005_ if however the commissioner’s knowledge regarding the taxpayer’s incarceration is tax related and there is an infirmity in the last_known_address on which the commissioner seeks to rely then the commissioner may not rely on the taxpayer’s address reported on his most recently filed return id in petitioner was convicted and sentenced to prison for criminal violation of the federal_income_tax laws respondent was involved with the investigation and prosecution of petitioner and was therefore aware of his convictions sentences incarceration and changes of address see 74_tc_377 accordingly respondent was on notice that petitioner did not reside at the wyoming address reported on his return and consequently was required to exercise reasonable care and diligence in ascertaining petitioner’s correct address see id in light of the facts and circumstances in this case the court holds that petitioner’s last_known_address was the florence colorado address in date however respondent sent the notice_of_intent_to_levy to petitioner at his wyoming address the address reported on petitioner’s most recently filed return the levy notice was returned as not deliverable instead of contacting the department of justice or the federal prison and probation authorities to obtain petitioner’s prison address respondent proceeded to collect by levy respondent’s lack of any effort to ascertain and mail the notice to petitioner’s correct address which was easily available to respondent demonstrates a failure to exercise reasonable care and diligence as a result the court finds that respondent did not send the notice_of_intent_to_levy to petitioner at his last_known_address as is required by sec_6330 and the notice was therefore invalid see eg buffano v commissioner tcmemo_2007_32 accordingly the portion of this case purporting to be a petition for review pursuant to sec_6330 will be dismissed for lack of jurisdiction on the ground that respondent did not make a determination pursuant to sec_6330 because respondent failed to send the written notice prescribed by sec_6330 to petitioner at his last_known_address see kennedy v commissioner t c pincite see also buffano v commissioner tcmemo_2007_32 ii lien notice sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6320 requires the commissioner to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter see 115_tc_329 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or lien including collection alternatives such as an offer_in_compromise sec_6330 a taxpayer is precluded however from challenging the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following the hearing appeals issues a notice_of_determination in making a determination appeals is required to take into consideration the verification presented by the commissioner that the requirements of any applicable law and administrative procedure have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 taxpayers who disagree with appeals’ determination may seek judicial review by appealing to this court sec_6330 where the underlying tax_liability is properly at issue the court reviews any determination of the underlying tax_liability de novo sego v commissioner t c pincite the court reviews all other determinations of appeals for abuse_of_discretion 117_tc_183 appeals abuses its discretion if its determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir petitioner self-filed his return he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the underlying liability and is therefore allowed to contest his income_tax_liability see 122_tc_1 petitioner mainly argues that he does not owe tax for because he has four years of heavy losses that will offset his tax_liability petitioner however has yet to file an amended_return reporting those losses when the settlement officer invited petitioner to file an amended return he declined to do so stating that he could not afford an accountant to prepare his return and was not qualified to do so himself thus while petitioner is entitled to challenge the underlying tax_liability he has presented no evidence that his self-reported tax_liability is incorrect accordingly his underlying tax_liability remains as petitioner reported it having established that petitioner’s tax_liabilities were as determined by respondent under the court’s de novo review standard the court will now review respondent’s determination to proceed with collection for abuse_of_discretion petitioner requested a lien withdrawal contending that the lien was premature and without due process and proper notification petitioner also argued that a lien withdrawal would allow him to pay his tax_liability sooner because the lien and levy were interfering with his business operations and his ability to complete his lawsuit sec_6323 and c allows for withdrawal of liens that were filed prematurely sec_6323 also allows for lien withdrawal if it would facilitate collection the settlement officer verified that petitioner’s tax_liability was properly assessed and that notice_and_demand was issued to petitioner’s last_known_address the colorado springs address reported to the irs in date the settlement officer therefore properly determined that the lien was not filed prematurely in addition the settlement officer determined that petitioner who earned wages during the tax years in issue that have not been reported provided no evidence that removing the lien would facilitate collection accordingly the settlement officer did not abuse his discretion in determining that the filing of the lien was appropriate finally petitioner claimed among other things that he could not pay his tax_liability and that his account was uncollectible he also requested an installment_agreement or an offer-in-compromise on his form 433-a however petitioner listed his income as dollar_figure and total living_expenses of dollar_figure petitioner also reported that he was a self-employed consultant earning dollar_figure per hour nonetheless petitioner persisted in arguing that he could not afford to file his outstanding returns without petitioner’s filing his outstanding returns and meeting certain other financial requirements the settlement officer could not consider collection alternatives and not doing so was not an abuse_of_discretion 9petitioner claims that respondent did not send the lien notice to his last_known_address however petitioner received the lien notice in time to request a cdp hearing and on date respondent provided petitioner with a cdp hearing to contest the lien notice therefore the lien notice was properly issued for purposes of respondent’s notice_of_determination see eg stein v commissioner tcmemo_2004_124 see 129_tc_107 nelson v commissioner tcmemo_2009_108 the settlement officer verified that the legal and administrative requirements for filing the lien had been met and considered whether the lien notice properly balanced collection efficiency with intrusiveness the court therefore concludes that respondent satisfied the requirements of sec_6330 and did not abuse his discretion in sustaining the notice_of_federal_tax_lien for tax_year respondent’s determination as to the lien for is sustained the court has considered the parties’ remaining arguments and to the extent not discussed above concludes that they are irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
